JUSTICE BARRY, dissenting: In my opinion, the trial court did not abuse its discretion in granting a new trial. Because the amount awarded by the jury is precisely the amount of plaintiff’s out-of-pocket expenses incurred solely for emergency hospital treatment, I am convinced that the jury’s verdict represents a compromise upon the issue of defendant’s liability and plaintiff’s damages. Such a compromise verdict is proper grounds for awarding a new trial. Glover v. City of Chicago (1982), 106 Ill. App. 3d 1066, 436 N.E.2d 623. Furthermore, considering the jury’s finding of liability on the part of the defendant, the $136 award is patently inadequate and bears no reasonable relationship to plaintiff’s compensable losses. On the day of accident, plaintiff proceeded to her place of employment; but after two hours, she said she began to experience pain in her back and neck. In any event she left work and went to the emergency room of the hospital, missing the remaining six hours of the shift on that day. An additional 19 days of work were missed thereafter because of her injuries. The jury found that plaintiff’s emergency hospital treatment was causally related to her injury. Her loss of work then for the time spent getting such treatment, at the very least, was causally related and compensable as well. Having read the record of the trial in this case, I cannot escape the conclusion that the jury either misunderstood the instruction on the elements of compensable damages, or awarded $136 as a compromise verdict on liability and damages. The granting of a new trial is an appropriate remedy in this case. See Duncan v. Peoria Yellow Checker Cab Corp. (1977), 45 Ill. App. 3d 653, 359 N.E.2d 1242. I would affirm the judgment of the trial court awarding a new trial.